PLAN OF EXCHANGE BY WHICH ENVIROSAFE CORP. (a Delaware corporation) SHALL ACQUIRE ADDE EDUCATION HLDS LTD. (acorporation organized under the law of Hong Kong Special Administrative Region of People’s Republic of China) 1 I. RECITALS 1 3 1. The Parties to this Plan of Exchange:3 (1.1) Envirosafe Corp 3 (1.2) ADDE EDUCATION HLDS LTD.…………….…………3 (1.3) Guoqiang Zhan 3 2. The Capital of the Parties: 3 (2.1) The Capital of EVSF 3 (2.2) The Capital of ADDE 3 3. Transaction Descriptive Summary: 3 4. SEC compliance.3 5. Delaware compliance3 6. Audited Financial Statements. 3 II. PLAN OF REOGANIZATION 3 1. Conditions Precedent to Closing. 4 (1.1) Shareholder Approval.4 (1.2) Board of Directors4 (1.3) Due Diligence Investigation4 (1.4) The rights of dissenting shareholders4 (1.5) All of the terms, covenants and conditions 4 (1.6) The representations and warranties 4 (1.7) Certificate from Guoqiang Zhan EVSF4 (1.8) Absence of EVSF Liabilities………….……………5 (1.9) Delivery of Audited Financial Statements…………….………5 2. Conditions Concurrent and Subsequent to Closing.5 (2.1) Delivery of Registered Capital of ADDE5 (2.2) Acquisition Share Issuance and Purchase of Common Stock .…………….5 (2.3) Appointment of ADDE Nominees …………….5 3. Plan of Acquisition 5 (3.1) Exchange and Reorganization:5 (3.2) Delivery of Common Stock:5 (3.3) Issuance of Common Stock: 5 (3.4) Closing/Effective Date:5 (3.5) Surviving Corporations 5 (3.6) Rights of Dissenting Shareholders: 5 (3.7) Service of Process and Address: 5 (3.8) Surviving Articles of Incorporation: 6 (3.9) Surviving By-Laws: 6 (3.10) Further Assurance, Good Faith and Fair Dealing: 6 (3.11) General Mutual Representations and Warranties6 (3.11.1) Organization and Qualification6 (3.11.2) Corporate Authority6 (3.11.3) Ownership of Assets and Property. 6 (3.11.4) Absence of Certain Changes or Events6 (3.11.5) Absence of Undisclosed Liabilities6 (3.11.6) Legal Compliance. 7 (3.11.7) Legal Proceedings7 (3.11.8) No Breach of Other Agreements7 (3.11.9) Capital Stock7 (3.11.10) SEC Reports, Liabilities and Taxes: 7 (3.11.11) Brokers' or Finder's Fees7 (3.12) Miscellaneous Provisions7 (3.12.1) 7 (3.12.2)7 (3.12.3) 7 (3.12.4) 7 (3.12.5) 7 (3.12.6) 7 4. Termination ……………8 5. Closing……………8 6. Merger Clause…………….8 The Remainder of this Page is Intentionally left Blank 2 PLAN OF EXCHANGE BY WHICH Envirosafe Corp. (a Delawarecorporation) SHALL ACQUIRE ADDE Education Hlds Ltd. (acorporation organized under the law of Hong Kong Special Administrative Region of People’s Republic of China) This Plan of Exchange(the “Agreement”or “Plan of Exchange”) is made and dated as of this 4thday of March, 2008, and is intended to supersede all previous oral or written agreements, if any,between the parties, with respect to its subject matter. Notwithstanding the foregoing, it is subject to, and shall be interpreted together with the Escrow Agreement, dated March4, 2008("Escrow Agreement").This Agreement anticipates that extensive due diligence shall have been performed by both parties. All due diligence shall have been completed by the Parties no later than March4, I. RECITALS 1. The Parties (collectively referred to as the "Parties") to this Agreement: (1.1) Envirosafe Corp. ("EVSF"), a Delaware corporation. (1.2)ADDEEducation Hlds Ltd.a corporation organized under the laws of Hong Kong Special Administrative Region of People’s Republic of China(“ADDE”). (1.3)Guoqiang Zhan ("Mr. Zhan"), President and Director of EVSF. 2. The Capital of the Parties: (2.1) The Capital of EVSF consists of 500,000,000 authorized shares of Common Stock, par value $.0001, of which 2,141,375 shares are issued and outstanding, and 10,000,000 authorized shares of Preferred Stock（1:50）, par value $.0001, of which no shares are issued and outstanding. (2.2) The Capital of ADDEconsists of HKD10,000 inregistered capital (US$17.4HKD), which for the purposes of this Agreement, is referred to as “common stock”or “capital stock”. 3. Transaction Descriptive Summary: EVSF desires to acquire ADDE and the shareholders of ADDE (the “ADDE Shareholders”) desire that ADDE be acquired by EVSF.EVSF would acquire 100% of the capital stock of ADDE in exchange for an issuance by EVSF of 20,000,000 new shares of Common Stock and 1,350,000 new shares of Preferred Stock (1:50) of EVSF to ADDE. In addition, ADDE and/or the ADDE Shareholders would acquire 632,253 shares of EVSF Common Stock from Mr. Zhan in exchange for a cash payment by ADDE and/or the ADDE Shareholders of an amount equal to $260,000 to Mr. Zhan and a promissory note payable to Mr. Zhan by ADDE and/or the ADDE Shareholders in an amount equal to $260,000 which shall be guaranteed by EVSF and collateralized by 10,000,000 shares of EVSF stock issued out of treasury and pledged by EVSF. The promissory note made by the ADDE and/ or the ADDE Shareholders, guaranteed by EVSF, and payable to Mr. Zhan shall be interpreted together with this Agreement. The above purchase and issuance will give ADDE a total of 20,632,253 shares of the Common Stock and 1,350,000 shares of the Preferred Stock (1:50) of EVSF, or a 'controlling interest' in EVSF representing approximately 93.2% of the issued and outstanding shares of Common Stock. The transaction will not immediately close but shall be conditioned upon (1) EVSF shall eliminate all know or potential liabilities of EVSF as of the closing date. This shall include, but is not limited to, any accounts payable,accrued expenses, as well as any liabilities shown on its annual report for the fiscal year of 2007(FORM 10KSB) filed with the Securities and Exchange Commission prior to the Closing. An acknowledgementfrom EVSF, Mr. Zhan and the EVSF Shareholders that they will be fully responsible for any unknown or undisclosed liabilities up until transfer of control under this Plan of Exchange, (2) EVSFand EVSF shareholders shall pledge that any expenses concerning any known or unknown lawsuit, legal dispute or any correlation expense cause by original EVSF Corporation and their shareholders, EVSF shall undertake full responsibility and afford the correlation expenses after the Closing. A comfort letter referencingEVSF prepared by a third party law firm confirming that to the best of their knowledge after reasonable due diligence, EVSF has no pending or threatened litigation ;(3) a deposit of 632,253 shares of Common Stock of EVSF into the escrow account of Greentree Financial Group, Inc. ("Escrow Agent") in exchange for the cash payment of $260,000 and $260,000 promissory note made by ADDE Shareholders which shall also be simultaneously deposited into the escrow account of Escrow Agent, (4) the issuance of 20,000,000 new shares of Common Stock and 1,350,000 new shares of Preferred Stock of EVSF to the ADDE shareholders, which should take no longer than 60 days, (5) the resignation of Mr. Zhan from the board of directors and as officer of EVSF and appointment of his successor(s) as designated by ADDE and/or the ADDE Shareholders, (6) a pledge of 10,000,000 shares of EVSF common stock to be used as collateral on the above mentioned promissory note, (7) a fully executed guarantee of the promissory note from EVSF in favor of Mr. Zhan.The parties intend that the transactions qualify and meet the Internal Revenue Code requirements for a tax free reorganization, in which there is no corporate gain or loss recognized by the parties, with reference to Internal Revenue Code (IRC) sections 354 and 368. 4. SEC compliance. EVSF shall cause the filing with the Commission of a Current Report on Form 8-K, within four business days of the date hereof, reporting the execution of this Agreement, and, after the closing, the filing and mailing to its shareholders of an Information Statement on Schedule 14F-1 pursuant to Rule 14f-1 promulgated under the Securities Exchange Act of 1934, as amended, which is required to be filed and mailed ten days before a change in the majority of the Board of Directors of EVSF other than at a shareholders’ meeting. The Parties contemplate that any change in the majority of the Board of Directors will occur after the closing. 5. Delaware compliance.Articles of Exchange are required to be filed by Delaware law as the last act to make the plan of exchange final and effective under Delaware law. 6. Audited Financial Statements. Certain filings under the Securities Exchange Act of 1934, such as a Current Report on Form 8-K, require audited financial statements of ADDE to be filed with the SEC within 45 days of the initial Form 8-K filing with respect to this transaction.In connection with EVSF’s filing of a Current Report on Form 8-K/A within 45 days after the closing, as it relates to this transaction, audited financial statements of ADDE will be filed with the SEC in accordance with Form 8-K.ADDE has agreed to provide audited financial statements prepared in conformity with U.S. GAAP to EVSF within 45 days after the closing. 3 II. PLAN OF EXCHANGE 1. Conditions Precedent to Closing. The obligation of the parties to consummate the transactions contemplated herein are subject to the fulfillment or waiver prior to the closing of the following conditions precedent: (1.1) Shareholder Approval. ADDE and EVSF shall have secured all requisite shareholder approval for this transaction, if required, in accordance with the laws of its place of incorporation and its constituent documents. (1.2) Board of Directors. The Boards of Directors of ADDE and EVSF shall have approved the transaction and this agreement, in accordance with the laws of their place of incorporation and constituent documents. (1.3) Due Diligence Investigation. Each party shall have furnished to the other party all corporate and financial information which is customary and reasonable, to conduct its respective due diligence, normal for this kind of transaction. If either party determines that there is a reason not to complete the Plan of Exchange as a result of their due diligence examination, then they must give written notice to the other party prior to the expiration of the due diligence examination period. The due diligence period, for purposes of this paragraph, shall have expired on March 4, 2008.The Closing Date shall be three days after the satisfaction or waiver of all of the conditions precedent to closing set forth in this Plan of Exchange, unless extended to a later date by mutual agreement of the parties. (1.4) The rights of dissenting shareholders, if any, of each party shall have been satisfied and the Board of Directors of each party shall have determined to proceed with the Plan of exchange. (1.5) All of the terms, covenants and conditions of the Plan of exchange to be complied with or performed by each party before Closing shall have been complied with, performed or waived in writing; (1.6) The representations and warranties of the parties, contained in the Plan of exchange, as herein contemplated, except as amended, altered or waived by the parties in writing, shall be true and correct in all material respects at the Closing Date with the same force and effect as if such representations and warranties are made at and as of such time; and each party shall provide the other with a certificate, certified either individually or by an officer,dated as of the Closing Date, to the effect, that all conditions precedent have been met, and that all representations and warranties of such party are true and correct as of that date. The form and substance of each party's certification shall be in form reasonably satisfactory to the other. (1.7) Certificate from Guoqiang Zhan.It shall be a condition precedent to the obligation of ADDE and the ADDE Shareholders to consummate the transactions contemplated herein that a certificate from Mr. Zhan in substantially the following form be delivered to them on the date of execution: (i) EVSF is a corporation duly organized and validly existing under the laws of the State of Delaware and has all requisite corporate power to own, operate and lease its properties and assets and to carry on its business. The authorized capitalization and the number of issued and outstanding capital shares of EVSF are accurately and completely set forth in the Plan of Exchange. (ii) The issued and outstanding shares of EVSF (including 20,000,000 new investment shares of Common Stock and 1,350,000 new shares of Preferred Stock (1:50) of EVSF to be issued to the ADDE Shareholders pursuant to Regulation S) have been duly authorized and validly issued and are fully paid and non-assessable. (iii) EVSF has the full right, power and authority to sell, transfer and deliver the 632,250 shares of Common Stock of EVSF to the ADDE Shareholders for the purchase price total of $520,000, and has the full right, power and authority to sell, transfer and deliver the 20,000,000 new investment shares of Common Stock and 1,350,000 new shares of Preferred Stock (1:50) of EVSF to the ADDE Shareholders, and, upon delivery of the certificates representing such shares as contemplated in the Plan of Exchange, will transfer to the ADDE Shareholders good, valid and marketable title thereto, free and clear of all liens. (iv) EVSF has taken all steps in connection with the Plan of Exchange and the issuance of the 20,000,000 new investment shares of Common Stock and 1,350,000 new shares of Preferred Stock (1:50) of EVSF, which are necessary to comply in all material respects with the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as well as the rules and regulations promulgated pursuant thereto. (v) EVSF shall eliminate all know or potential liabilities of EVSF as of the closing date. This shall include, but is not limited to, any accounts payable,accrued expenses, as well as any liabilities shownon its annual report for the fiscal year of 2007(FORM 10KSB) filed with the Securities and Exchange Commission prior to the Closing. An acknowledgementfrom EVSF, Mr. Zhan and the EVSF Shareholders that they will befully responsible for any unknown or undisclosed liabilitiesup until transfer of control under this Plan of Exchange, (vi) EVSFand EVSF shareholders shall pledge that any expenses concerning any known or unknown lawsuit, legal dispute or any correlation expense cause by original EVSF Corporation and their shareholders, EVSF shall undertake full responsibility and afford the correlation expenses after the Closing. A comfort letter referencingEVSF prepared by a third party law firm confirming that to the best of their knowledge after reasonable due diligence, EVSF has no pending or threatened litigation ; (vii) ADDE and/or the ADDE shareholders have executed a promissory note in the amount of $260,000 payable to Mr. Zhan. (viii) EVSF has executed a written guarantee of that certain promissory note in favor of Mr. Zhan and 10,000,000 pledged EVSF shares to be used as collateral on the same has been sent to Greentree Financial Group, Inc. to be held in escrow until the note is fully paid or there is a default. 4 (1.8)Absence of EVSF and its Subsidiary's Liabilities.EVSF shall have no material liabilities as such term is defined by U.S. generally accepted accounting principles. A written statement by EVSF’s legal counsel in connection with due diligence shall be delivered to ADDE. Guoqiang Zhan will retain the right to future use of Envirosafe Corp. only if the new management changes EVSF's name. All expenses to prepare and file documents connected to the Plan of Exchange will be paid by ADDE. The attorney comfort letter, not to exceed $3,000, will be paid by ADDE.
